DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 7 April 2021.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and structural cooperative relationships of the elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural elements and cooperative relationships are:
In Claim 1, it is unclear as to how a fin structure is formed by patterning the substrate and sacrificial region.  According to the applicant’s disclosure (Fig. 22-23) the 

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites “the semiconductor fin structures” in line 5, however, there is only antecedent basis for “a semiconductor fin structure” in line 2.  It is unclear as to the required number of fin structures and their structural relationship.
	Claim 13 also recites “the fin structure” in line 8 but it is unclear as to which fin structure the applicant refers, a semiconductor fin structure, the semiconductor fin structures or the bottom fin structure.
Claim 14 recites “the fin structure” but it is unclear as to which fin structure the applicant refers, a semiconductor fin structure, the semiconductor fin structures or the bottom fin structure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (U.S. Patent 9,984,936).
As insofar as claim 18 is definite, Xie teaches in Fig. 14 or 16 for example, a semiconductor device including a Fin FET, comprising: semiconductor wires (106B-D) disposed over a bottom fin structure (portion 102 between trenches 118) provided over 
As insofar as claim 18 is definite, Xie further teaches in Fig. 14 wherein an air spacer (129) is formed in the embedded insulating layer (portion of 128 at 126A).

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lilak et al. (U.S. Patent Application 2020/0006331).
As insofar as claim 13 is definite, Lilak teaches a semiconductor device including a Fin FET, comprising: a semiconductor fin structure (109) disposed over a bottom fin structure (105) provided over a substrate (100); an isolation insulating layer (120) disposed over the substrate (100); a gate dielectric layer (117a) disposed over a channel region of the semiconductor fin structure (109); a gate electrode (119a) disposed over the gate dielectric layer (117a); a source and a drain disposed adjacent to the channel region (par. 17, 19 and 29-33); and an embedded insulating layer (107) 
As insofar as claim 14 is definite, Lilak further teaches wherein the embedded insulating layer (107) is continuously disposed under the channel region and a source/drain region of the fin structure (109) (par. 17, 19 and 29-33).  The examiner interprets the term “continuously” to mean that the materials for (107) and (109) are the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak et al. (U.S. Patent Application 2020/0006331) in view of Xie et al. (U.S. Patent 9,984,936).
As insofar as claim 13 is definite, the examiner believes that the interpretation of the term “continuously” with regard to Lilak above is reasonable.  However, if one were to interpret the reference so narrowly in regard to manufacturing the isolation insulating layer and embedded insulating layer that the same dielectric material extending across the entire device is not continuous then the examiner further provides the Xie reference.
Lilak teaches a semiconductor device including a Fin FET, comprising: a semiconductor fin structure (109) disposed over a bottom fin structure (105) provided over a substrate (100); an isolation insulating layer (120) disposed over the substrate (100); a gate dielectric layer (117a) disposed over a channel region of the semiconductor fin structure (109); a gate electrode (119a) disposed over the gate dielectric layer (117a); a source and a drain disposed adjacent to the channel region (par. 17, 19 and 29-33); and an embedded insulating layer (107) disposed between a 
In the same field of endeavor, Xie teaches in Fig. 14 or 16 for example, a semiconductor device including a Fin FET, comprising: semiconductor structure (106B) disposed over a bottom fin structure (portion 102 between trenches 118) provided over a substrate (bulk 102); an isolation insulating layer (portion of 128 in and around trenches 118) disposed over the substrate (102); gate structure (146) comprising a gate dielectric layer (gate insulation layer) and a gate electrode disposed over the channel region (central thinned portion of 106 surrounded by gate structure 146) of each of the semiconductor structure (106B) (Col. 11, Lines 23-51; Col. 11, Line 65 to Col. 12, Line 15); a source and a drain (142) disposed adjacent to the channel region (106) (Col. 9, Line 66 to Col. 10, Line 29); and an embedded insulating layer (portion of 128 at 126A) disposed between a bottom of the semiconductor structure (106B) and a top of the bottom fin structure (portion 102 between trenches 118), and continuously made of a same material (128) as the isolation insulating layer (portion of 128 in and around trenches 118).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the embedded insulating layer and isolation insulating layer structure taught by Xie for the isolating the fin structure of Lilak in order to provide improved isolation from leakage and reduced parasitic capacitance.
As insofar as claim 14 is definite, as modified above, Lilak wherein the embedded insulating layer (107) is continuously disposed under the channel region and a source/drain region of the fin structure (109) (par. 17, 19 and 29-33).  Xie also teaches 
As insofar as claim 15 is definite, Xie further teaches in Fig. 14 wherein an air spacer (129) is formed in the embedded insulating layer (portion of 128 at 126A).
As insofar as claim 16 is definite, Xie further teaches in Fig. 14 wherein the air spacer (129) is fully enclosed by an insulating material of the embedded insulating layer (portion of 128 at 126A).

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As insofar as claim 1 is definite, Xie in considered to be the closest prior art reference that teaches a method of manufacturing a semiconductor device including a field effect transistor (FET), the method comprising: forming a sacrificial region (104) on a substrate (102) (Fig. 2); forming a fin structure by patterning the substrate (102) and the sacrificial region (104) (Fig. 3-7); forming a space (126) by at least partially etching 
As insofar as claim 17 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein an impurity containing region containing an impurity in an amount higher than the bottom fin structure is disposed between the embedded insulating layer and the bottom fin structure in combination with all of the limitations of Claim 13.
As insofar as claim 20 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein an impurity containing region containing an impurity in an amount higher than the bottom fin structure is disposed between the embedded insulating layer and the bottom fin structure in combination with all of the limitations of Claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chang et al. (U.S. Patent Application Publication 2009/0278196) teaches in Fig. 21-22 an isolation structure between the top (200) and bottom (portion of 30 directly below 200) fin structures similar to that of applicant’s Fig. 26A.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896